Form 8-A SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g)OF THE SECURITIES EXCHANGE ACT OF 1934 FactorShares Trust (Exact name of the fund as specified in its Trust Instrument) Delaware 46-0983196 (State of incorporation or organization) (I.R.S. Employer Identification No.) One Penn Plaza, 36th Floor, New York, NY 10119 (Address of principal executive offices) Securities to be registered pursuant to Section12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered PureFunds ISE Diamond/Gemstone ETF NYSE Arca PureFunds ISE Mining Service ETF NYSE Arca PureFunds ISE Junior Silver (Small Cap Miners/Explorers) ETF NYSE Arca If this form relates to the registration of a class of securities pursuant to Section12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.þ If this form relates to the registration of a class of securities pursuant to Section12 (g)of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.o Securities Act registration statement file number to which this form relates: 333-182274 Securities to be registered pursuant to Section12(g) of the Act: None (Title of Class) INFORMATION REQUIRED IN REGISTRATION STATEMENT Item1: Description of Registrant’s Securities to be Registered. A description of the shares of beneficial interest, each share with no par value, of FactorShares Trust (the “Trust”) to be registered hereunder is set forth in Pre-Effective Amendment No. 2 to the Trust’s Registration Statement on Form N-1A (Commission File Nos. 333-182274; 811-22310), as filed with the Securities and Exchange Commission (“SEC”) on November 20, 2012. The series of the Trust thatare registering securities, andtheir I.R.S. Employer Identification Numbers,are as follows: PureFunds ISE Diamond/Gemstone ETF 46-0927434 PureFunds ISE Mining Service ETF 46-0915966 PureFunds ISE Junior Silver (Small Cap Miners/Explorers) ETF 46-0910588 Item2: Exhibits. 1.The Certificate of Trust dated June 30, 2009, as filed with the state of Delaware on July 1, 2009, for the Trust is included as Exhibit (a)(1) of the Trust’s Initial Registration Statement on Form N-1A as filed with the SEC via EDGAR Accession No. 0001354488-12-003313 on June 22, 2012. 2.The Certificate of Amendment to the Certificate of Trust dated September 24, 2009, as filed with the State of Delaware on September 24, 2009, for the Trust is included as Exhibit (a)(2) of the Trust’s Initial Registration Statement on Form N-1A as filed with the SEC via EDGAR Accession No. 0001354488-12-003313 on June 22, 2012. 3.The Trust’s Declaration of Trust is included as Exhibit (a)(3) of Pre-Effective Amendment No. 2 to the Trust’s Registration Statement on Form N-1A as filed with the SEC via EDGAR Accession No. 0001354488-12-006099 on November 20, 2012. 4.The Trust’s By-Laws are included as Exhibit (b) of Pre-Effective Amendment No. 2 to the Trust’s Registration Statement on Form N-1A as filed with the SEC via EDGAR Accession No. 0001354488-12-006099 on November 20, 2012. SIGNATURE Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, as of this ­21st day of November 2012. FactorShares Trust By: /s/ Samuel Masucci, III Name: Samuel Masucci, III Title: President
